Citation Nr: 1437429	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee injury with limited and painful motion.   

2.  Entitlement to a disability rating in excess of 10 percent for right knee injury with joint laxity.  

3.  Entitlement to a disability rating in excess of 30 percent for kidney stones with ureterolithiasis.  

4.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and A.E.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal of September 2007 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified during a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The Veteran was informed by a May 2014 VA letter that the VLJ who conducted the March 2011 hearing was no longer employed by the Board.  The Veteran was given the opportunity to elect to have a new hearing before a VLJ.  The letter explained that if a response was not received within 30 days of the date of the letter, the Board will assume that a new hearing is not wanted by the Veteran.  The Veteran did not respond to the letter and; therefore, the Board will proceed with a decision.    

Additional evidence is associated with the claims file subsequent to the March 2014 Supplemental Statement of the Case.  In a 90-day letter response form signed in May 2014, the Veteran waived his right to have the case remanded to the Agency of Original Jurisdiction (AOJ) for review of the newly submitted evidence.  The evidence is accepted for inclusion in the record on appeal.  

The Board recognizes that the issue of entitlement to a TDIU, to include on an extra-schedular basis, is being remanded, in part, to obtain a new opinion from the Director of Compensation Service.  The Board finds that the issues decided herein are not inextricably intertwined with the issue of entitlement to a TDIU, to include on an extra-schedular basis.  The question before the Director is whether the Veteran is unable to sustain and follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  The issues decided herein are rated pursuant to the rating schedule and relevant diagnostic codes and, therefore, the Director's opinion as to whether he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities does not warrant deferral of the issues decided herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The issues of entitlement to a disability rating in excess of 30 percent for kidney stones with ureterolithiasis and entitlement to a TDIU, to include on an extra-schedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence shows that the right knee injury with limited and painful motion, even considering functional impairment and/or loss, is manifested by flexion to no less than 90 degrees and extension limited to no higher than 8 degrees.  

2.  The most probative evidence reflects mild instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee injury with limited and painful motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.  

2.  The criteria for a disability rating in excess of 10 percent for right knee injury with joint laxity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2007 satisfied the duty to notify provisions with respect to the evidence to substantiate a claim for an increased disability rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The duty to assist the Veteran has been satisfied in this case.  VA medical treatment records and private medical treatment records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Social Security Administration (SSA) records were obtained and associated with the claims file in accordance with the Board's May 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided VA medical examinations in conjunction with the issues on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed physical examinations of the Veteran's knees, noted the Veteran's reported symptoms, and provided the medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2013).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the March 2011 hearing, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The VLJ explained the issues on appeal and asked questions that focused on the symptoms and functional impairment of his right knee.  Therefore, the VLJ complied with the duty to fully explain the issues on appeal.  38 C.F.R. § 3.103(c) (2).  With respect to the submission of evidence that may have been overlooked, the VLJ did not specifically question the Veteran regarding medical treatment.  However, the Veteran's representative discussed additional evidence being submitted as well as additional VA medical treatment records to be obtained and associated with the claims file.  Therefore, if there was any defect, it was not prejudicial to the Veteran as the representative specifically discussed and submitted the records pertinent to the issues on appeal.  

For the reasons set forth above, the Board finds that VA complied with the notification and assistance requirements.  There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees of flexion, and less than 10 degrees of limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent rating is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent rating is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent rating is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id. Moreover, separate ratings for compensable knee extension and compensable knee flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Increased Ratings

During the Veteran's hearing, he testified that he used braces on his knees and has a daily pain level of about 5 to 6 on a scale of 0 to 10.  He reported that he had a higher pain level during a flare-up a couple of times per week.  The Veteran's mother, A.E., testified that her son had difficulty ambulating and negotiating stairs.  He reported that he last worked as a police officer and was released on medical disability.  He was told that they did not have a desk job available for him.

In reviewing the medical evidence, to include VA examination reports, private medical treatment records, and VA medical treatment records, the evidence does not reflect limitation of flexion to warrant a disability rating in excess of 10 percent for right knee injury with limited and painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

In this respect, the Board acknowledges that the June 2009 VA medical examination report includes a finding of 20 degrees of flexion.  As noted above, a 20 percent rating is warranted for flexion of the knee that is limited to 30 degrees and a 30 percent rating is warranted for flexion of the knee that is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, the Board finds that the assignment of a 20 percent disability rating or higher is not warranted at any time during the appeal, to include consideration of a staged rating.  See Hart, 21 Vet. App. 505, 519 (2007).  The most probative and overwhelming evidence dated both before and after the June 2009 VA medical examination report shows that the Veteran's knee flexion has been no less than 90 degrees.  Aside from the one finding in the June 2009 VA examination report, the findings of record would not even warrant a 10 percent disability rating under Diagnostic Code 5260.  The Board finds that the other evidence is more probative than one single finding in a June 2009 VA medical examination report.  In fact, the June 2009 VA examiner explained that the range of motion of the knee was limited by body habitus, suggesting an alternative explanation for the decreased range of motion as opposed to functional impairment or limitation of motion of the knee itself.  The most recent VA medical examination report, dated in January 2013, shows that the Veteran was able to flex to 120 degrees, with pain beginning at 90 degrees.  In addition, the private medical treatment record dated in January 2014 shows that the Veteran's flexion was 5 degrees to 100 degrees.  A September 2013 private medical treatment record reflects range of motion from 3 degrees to 95 degrees.  The October 2013 and December 2013 private treatment records respectively show findings of range of motion from 3 degrees to 105 degrees and 5 degrees to 100 degrees.  VA medical treatment records dated in February 2007 and May 2008 show full range of motion of the extremities.  As a result, the Board finds that the evidence does not warrant a disability rating in excess of 10 percent at any point during the appeal period.  See Hart, supra.  

In addition, the Board considered whether a separate disability rating would be warranted for limitation of extension.  In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004.  A compensable rating under 5261 requires extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The evidence does not reflect any findings of extension limited to 10 degrees.  The worst finding is located in an August 2012 private medical treatment record wherein it was noted that the Veteran lacked 5 to 8 degrees from full extension.  The VA medical examination reports dated in July 2007, June 2009, and January 2013 reflect findings of full extension.  A separate rating for limitation of extension is not warranted.  Id.  

The Board considered whether the Veteran is entitled to a rating in excess of 10 percent on the basis of functional impairment and/or loss.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  The evidence shows that the Veteran experienced constant pain, swelling, heat, redness, tenderness, giving out, weakness, stiffness, lack of endurance, flare-ups, and instability.  During his hearing on appeal, the Veteran and his mother testified regarding his difficulty with flare-ups, ambulation, instability, and negotiating stairs.  During the June 2009 VA examination, the Veteran reported increased pain with prolonged sitting with the knee flexed, lasting for two hours and easing with straightening of the leg.  During his January 2013 VA medical examination, he reported that he had difficulty in climbing up and down stairs during flare-ups and he could not run and could not cross his legs.  During his July 2007 VA examination, the Veteran reported intermittent flare-ups that are sever and last for days.  He reported that his activities of daily living were affected in that weightbearing activities were difficult as well as putting shoes on or anything involving flexing his knees.  

With that said, the most probative evidence does not reflect that functional impairment and/or loss has resulted in additional limitation of motion so as to warrant a higher rating.  For instance, the January 2013 VA examination report shows that the Veteran could flex his knee to 120 degrees (140 degrees is normal range of motion for the knee) and experienced pain beginning at 90 degrees.  On repetitive testing, the Veteran was able to flex to 120 degrees.  The examiner indicated that the Veteran did not have functional loss and/or impairment and did not have additional limitation in range of motion of the knee following repetitive testing.  Muscle strength testing was 5/5.  Again, the Board recognizes the finding of 20 degrees of flexion in the June 2009 VA examination report.  However, the Board has found that the finding is not particularly probative or indicative of the Veteran's ability to flex his knee as compared with the overwhelming evidence of record to include numerous findings of knee flexion to no worse than 90 degrees.  See September 2013 private medical treatment record.  Further, the June 2009 VA examiner noted that the range of motion was limited due to body habitus and there was no change in range of motion upon repeated testing and no additional limitation of motion.  There was good strength and a negative straight leg raise.  Finally, the July 2007 VA examination report showed that flexion was exhibited to 130 degrees with pain and crepitus and was only limited to 90 degrees due to pain following repetitive testing (noncompensable under Diagnostic Code 5260).  The VA examination reports have also shown full extension with no changes upon repetitive testing.  Even with consideration of functional impairment and/or loss, the Board finds that a higher rating is not warranted. 

In addition, the Veteran has been assigned a separate 10 percent rating for instability of the right knee.  Under Diagnostic Code 5257, which concerns instability, a 10 percent rating is assigned for "slight" recurrent subluxation or lateral instability of the knee; a 20 percent rating is assigned for "moderate" recurrent subluxation or lateral instability of the knee; and a maximum 30 percent rating is assigned for "severe" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board finds that a higher rating for instability or subluxation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran testified that he wears a brace and the medical treatment records support that he uses a brace.  However, the most probative findings of record do not reflect that the Veteran experiences moderate instability of the right knee.  The January 2013 VA examination report showed that the anterior instability, posterior instability, and medial-lateral instability tests were normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The private medical treatment records reflect numerous findings that the knee was stable on examination.  For example, the August 2012 private medical treatment record found that the knee was stable to ligamentous testing.  The Board finds that the clinical findings are more probative than the lay statements and testimony regarding the severity of his instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, a higher rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Finally, the Board considered whether ratings in excess of 10 percent were warranted under other potentially applicable diagnostic codes.  The evidence does not demonstrate ankylosis, favorable or unfavorable; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of his tibia and fibula; or genu recurvatum.  Thus, evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 (2013) is not warranted.  With respect to Diagnostic Code 5259, there is no evidence of any removal of cartilage and evaluation under this code is not warranted.  

There is no identifiable period that would warrant a rating in excess of 10 percent for either the right knee injury with limited and painful motion or the right knee injury with joint laxity.  Therefore, staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular consideration

The Board has considered referral for extra-schedular consideration.  An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, the record does not establish that the rating criteria are inadequate.  With respect to the Veteran's service-connected right knee disabilities, his functional loss and impairment, consisting of limited range of motion, pain, flare-ups, weakness, instability, loss of endurance, swelling, redness, tenderness, and fatigability as well as impact on activities of daily living have been considered and the Veteran's disability has not been shown to meet the criteria for higher disability ratings.  The symptoms experienced by the Veteran are not considered exceptional or unusual and his functional impairment/loss has been specifically considered when considering whether the Veteran was entitled to a higher rating.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular ratings for the service-connected right knee disabilities are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

Entitlement to a disability rating in excess of 10 percent for right knee injury with limited and painful motion is denied.  

Entitlement to a disability rating in excess of 10 percent for right knee injury with joint laxity is denied.  


REMAND

With respect to the Veteran's claim for a disability rating in excess of 30 percent for kidney stones with ureterolithiasis, the Board remanded the issue in May 2011 to refer the issue to the Director of the Compensation Service for extra-schedular consideration.  The Director of the Compensation Service provided an opinion in February 2014.  However, the opinion is inadequate.  The Director only addressed whether the Veteran was entitled to a TDIU on an extra-schedular basis and did not address whether the Veteran was entitled to an extra-schedular rating for his service-connected kidney stones with ureterolithiasis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The Board's remand directive was not completed and corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board finds that it would be helpful for the Veteran to undergo a new VA examination to determine the current nature and severity of his kidney stones with ureterolithiasis.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board finds that the issue of entitlement to a TDIU, to include on an extra-schedular basis, is inextricably intertwined with the issue of entitlement to a disability rating in excess of 30 percent for kidney stones with ureterolithiasis.  Appellate action on the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In addition, the Board finds that the Director of the Compensation Service should be asked to consider all of the evidence of record, including the Veteran's testimony and statements regarding the impact of his kidney stones on his employment and a November 2008 VA medical treatment record, authored by Anthony Perri, M.D.  Dr. Perri stated that the Veteran was in constant pain from the passage of stones and required analgesics which made him "unable to sustain employment."  

Accordingly, the issues are REMANDED for the following action:

1.  Send the Veteran a letter and request that he identify any relevant private treatment with respect to the service-connected kidney stones with ureterolithiasis and complete a release form so that VA may obtain the records on his behalf.  If a release form is received, VA must make efforts to request the identified records and notify the Veteran accordingly of any negative response.  

2.  Schedule the Veteran for a new VA examination to determine the current nature and severity of his kidney stones with ureterolithiasis.  The claims file must be made available for review and the examiner must indicate that such a review was completed.  Any indicated tests and studies must be completed.  The report should address all manifestations and symptomatology related to the Veteran's kidney stones with ureterolithiasis.  

3.  Refer the issues of entitlement to a rating in excess of 30 percent for kidney stones with ureterolithiasis and the issue of entitlement to a TDIU, to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  

The Director is requested to consider all of the evidence of record to include the Veteran's testimony and statements regarding the severity of his kidney stones with ureterolithiasis, the November 2008 VA exmainer's opinion that the Veteran was unable to sustain employment due to his kidney stones, and the manifestations and symptoms due to his service-connected disabilities.  

4.  After completing the above development and any other development deemed necessary, readjudicate the issues.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


